DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  the term “at at” in line 6 should be deleted one “at”.  Appropriate correction is required.  Same object for claim 13

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-13, 21-22 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Wu et al. (Pub. No. 10735309).
- With respect to claims 1, 13, Wu teaches a system, comprising: a memory; and one or more processors (e.g. Fig. 5 and 7 show the processing unit and memory), configured to cooperatively carry 5out a process that includes: receiving a plurality of rules for processing packets arriving at least one packet-processing device (e.g. traffic classifier and service routing trigger receive policies from controller in Fig. 3-4), the rules being based on multiple parameters associated with the packets (e.g. col. 1, lines 14-29 where the service processing different packets), 10causing the packet-processing device to process multiple subsets of the packets using different respective sequences of packet-processing instructions, which are stored in the memory and implement the rules via different respective parameter-value-ascertaining orders for 15ascertaining respective values of the parameters for each of the packets (e.g. the memory in traffic classifier and trigger process multiple subset of packet see Fig. 1b), based on the processing of the subsets, computing respective scores for the sequences of packet-processing instructions, 20based on the scores, selecting one of the sequences of packet-processing instructions (e.g. value calculation for each packet consider as scores of packet-processing see col. 9, lines 47-60; col. 10, lines 20-25), and causing the packet-processing device to process the packets using the selected sequence of packet-processing instructions (e.g. steps 306-308 in Fig. 3 and S406-S408 in Fig. 4). 
- With respect to claim 2, Wu teaches wherein the one or more processors comprise at least one Data Processing Unit (DPU) configured to carry out at least part of the process (e.g. processing unit in Fig. 3-4).  
- With respect to claim 3, Wu teaches wherein at least one of the processors belongs to the packet-processing device (e.g. gateway, network device in Fig. 1, col. 6, lines 57-67).  
- With respect to claims 11, 21, Wu teaches wherein the score for each of the sequences of packet-processing instructions is based on an average number, per packet, of cache hits or cache misses 25when using the sequence (see col. 29, lines 1-4; col. 30, lines 1-5).  
- With respect to claims 12, 22, Wu teaches wherein the score for each of the sequences of packet-processing instructions is based on a number of memory entries that store the sequence (e.g. Fig. 2 shows the entries of packets).  


Allowable Subject Matter
Claims 4-10, 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

	. Examiner's Note: Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471